DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3-4, 7, 12, 17-26 and 29-30 are cancelled.
Claims 1-2, 5-6, 8-11, 13-16, 27 and 28 are allowed.

Specification
The Amendment to the Specification filed on 3 January 2022 is acknowledged and accepted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1-2, 5-6 and 8-9 are free of art under 35 USC 102 and 103 because the prior art in the field digestive care management systems does not teach or fairly suggest a system comprising a breath hydrogen or methane gas sensor, a fecal sample container with a fecal hydrogen or methane gas sensor, a processing unit configured to correlate changes in the exhaled hydrogen or methane level with the fecal off gassed methane or hydrogen level and, a heart rate monitor which communicates with the processing unit and provides heart rate data, wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data. The cited prior art to Bangera teaches a system for analyzing the microbial composition of the gastrointestinal tract by correlating breath gases and off gassed gases from fecal sample. While Bangera teaches that the system is configured to provide the user with interventions to improve a user’s microbiome, including suggestions to exercise regularly, 
(B) Claims 10, 11, 13-16, 27 and 28 are free of art under 35 USC 102 and 103 because the prior art in the field digestive improvement systems does not teach or fairly suggest a system comprising a fecal sampling kit that includes a fecal sample container, a delivery package and a fecal gas sensor device and, a processing unit configured to provide an interface via a portal in communication with a fecal gas sensor device and a heart rate monitor and wherein the processing unit generates a message for the person to stop or start exercising based on a heart rate data. The cited prior art to Bangera teaches a system for analyzing the microbial composition of the gastrointestinal tract by correlating breath gases and off gassed gases from fecal sample. While Bangera teaches that the system is configured to provide the user with interventions to improve a user’s microbiome, including suggestions to exercise regularly, Bangera does not teach a heart rate monitor that provides heart rate data to the system and Bangera does not teach that the interventions include a message to the user to stop and start exercising based on the heart rate data. While heart rate monitors configured to provide a message to a user to start or stop exercising are known in the art, there is no motivation to modify Bangera to include a heart rate .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-6, 8-11, 13-16, 27 and 28 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIE ARCHER/Examiner, Art Unit 1631          
                                                                                                                                                                                              /Lori A. Clow/Primary Examiner, Art Unit 1631